Citation Nr: 0320813	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  98-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1953 to June 1959.  This matter comes before the Board 
of Veterans' Appeals (Board) by order of a United States 
Court of Appeals for Veterans Claims (Court) opinion dated 
September 30, 2002, which vacated a May 2001 Board decision 
and remanded the case for additional development.  The issue 
initially arose from a March 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2000, the veteran 
testified at a personal hearing before a Board Member who is 
unavailable to participate in the determination of the issue 
on appeal.  A transcript of that hearing is of record.  In 
correspondence dated in March 2003 the veteran's 
representative notified the Board that the veteran did not 
want an additional hearing on this appeal.

In March 2003, the Board notified the veteran that it planned 
to undertake additional evidentiary development on this claim 
under 38 C.F.R. § 19.9(a)(2).  Subsequently, however, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated this regulation in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a), and found that in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  


REMAND

In its September 2002 order the Court granted a joint motion 
to vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand noted additional development 
for information was required in accordance with Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), and requested Morning 
Reports be obtained from the National Personnel Records 
Center (NPRC).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The VCAA provides that upon 
receipt of a complete or substantially complete application 
VA is required to notify the claimant and the claimant's 
representative, if any, of any information necessary to 
substantiate the claim and to indicate which information 
should be provided by the claimant and which information VA 
will attempt to obtain.  See 38 C.F.R § 3.159(b)(1).  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The AOJ should contact the NPRC, or 
any other appropriate State or Federal 
agency, to obtain any available service 
personnel records regarding the veteran's 
U. S. Army service from June 1953 to 
June 1959.  If no such service personnel 
records are found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  The NPRC should also be 
asked to provide information, generally, 
as to how service records are maintained, 
why the search that was undertaken 
constitutes a reasonably exhaustive 
search, and why further efforts are not 
justified.

The NPRC, or any other appropriate State 
or Federal agency, should be requested to 
provide "Morning Reports" or any other 
available evidence for verification of 
the veteran's claimed service in Korea 
and stressor events.  It should be noted 
that the case has been returned by the 
Court for the development requested.  To 
the extent necessary, the search should 
include consideration of the veteran's 
reports that:

(a) he was assigned to the U.S. 11th 
Airborne, 503rd Infantry and/or 7th 
Division in Korea from approximately 
December 1953 to 1955 (as noted by his 
May 1997 NA Form 13075),

(b) that he was assigned to the 
32nd Infantry, 7th Division, in Pusan, 
Korea, in 1954 and 1955 (as noted by an 
April 1997 VA PTSD Information Report and 
on photographs received in 
September 2000),

(c) that he was sent to Korea with 
I Corps, 7th Division, 32nd Infantry BOR, 
C Company in March 1955 and was sent to 
Pusan in January or February 1956 (as 
noted by correspondence dated in March 
1998),

(d) that he was assigned to B Company, 
7th Division, 32nd Infantry, in the summer 
of 1955 (as noted by hearing testimony in 
April 2000), and

(e) that he arrived in Pusan in early 
August 1955 and served at Camp Casey in 
Korea (as noted in correspondence dated 
in July 2000).  
Service medical records in the claims 
folder include treatment reports dated in 
May 1954 indicating the veteran was 
assigned to Company K, 503rd Airborne 
Infantry Regiment.  His DD Form 214 shows 
his last duty assignment was Battery C, 
4th Missile Battalion Artillery.  The 
NPRC should explain why the search that 
was undertaken constitutes a reasonably 
exhaustive search and why further efforts 
are not justified.

3.  Upon completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


